            Case 2:17-cv-00495-JD Document 374 Filed 04/30/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDDYSTONE RAIL COMPANY, LLC,                                  CIVIL ACTION
      Plaintiff,

               v.

BRIDGER LOGISTICS, LLC,                                       NO. 17-495
JULIO RIOS,
JEREMY GAMBOA,
FERRELLGAS PARTNERS, L.P.,
FERRELLGAS, L.P.,
BRIDGER ADMINISTRATIVE
SERVICES II, LLC,
BRIDGER MARINE, LLC,
BRIDGER RAIL SHIPPING, LLC,
BRIDGER REAL PROPERTY, LLC,
BRIDGER STORAGE, LLC,
BRIDGER SWAN RANCH, LLC,
BRIDGER TERMINALS, LLC,
BRIDGER TRANSPORTATION, LLC,
BRIDGER ENERGY, LLC,
BRIDGER LEASING, LLC,
BRIDGER LAKE, LLC,
J.J. LIBERTY, LLC, and
J.J. ADDISON PARTNER, LLC,
         Defendants.

                                             ORDER

       AND NOW, this 30th day of April, 2020, upon consideration of the Joint Motion for

Appointment of Mediator and Extension of Pretrial Deadlines (Document No. 373, filed April

28, 2020), in which the parties ask the Court, inter alia, to refer the case to United States

Magistrate Judge Thomas J. Rueter for settlement conferencing, stay discovery until after

settlement is completely explored, and adjust all other pretrial deadlines set forth in the Order

dated April 13, 2020, IT IS ORDERED as follows:

       1.      The case is REFERRED to United States Magistrate Judge Thomas J. Rueter for

settlement conferencing by teleconference or video conference, or if COVID-19 precautions are
             Case 2:17-cv-00495-JD Document 374 Filed 04/30/20 Page 2 of 2




relaxed, chambers conference, at an early date;

        2.      The scheduling order dated April 13, 2020 is VACATED; and

        3.      The parties, through counsel, shall jointly report to the Court (e-mail to

chambers_of_judge_jan_e_dubois@paed.uscourts.gov) with respect to whether the case is

settled within seven (7) days following the last settlement conference before Magistrate Judge

Rueter. In the event the case is not settled, the parties shall include in their joint report a

proposed schedule for further proceedings.



                                                        BY THE COURT:

                                                        /s/ Hon. Jan E. DuBois

                                                           DuBOIS, JAN E., J.




                                                   2
